Exhibit 99.14a EXECUTION VERSION ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT (this “Assignment”), dated of October 1, 2007 is entered into among Morgan Stanley Capital I Inc., a Delaware corporation (the “Depositor”), Morgan Stanley Mortgage Capital Holdings LLC (“MSMCH”), US Bank, N.A. as seller (in such capacity, the “Seller”) and as servicer (in such capacity, the “Servicer”), and acknowledged by LaSalle Bank National Association, as trustee (the “Trustee”) of Morgan Stanley Mortgage Loan Trust 2007-14AR (the “Trust”) and Wells Fargo Bank, National Association, as master servicer (or any successor master servicer, the “Master Servicer”). RECITALS WHEREAS MSMCH and the Seller and Servicer have entered into a certain Mortgage Loan Sale And Servicing Agreement, dated as of June 1, 2007 (as amended or modified to the date hereof, the “Sale and Servicing Agreement”), pursuant to which MSMCH has acquired certain Mortgage Loans pursuant to the terms of the Sale and Servicing Agreement; WHEREAS the Depositor has agreed, on the terms and conditions contained herein, to purchase from MSMCH certain of the Mortgage Loans (the “Specified Mortgage Loans”) which are subject to the provisions of the Sale and Servicing Agreement and are listed on the mortgage loan schedule attached as Exhibit I hereto (the “Specified Mortgage Loan Schedule”); and WHEREAS the Trustee, on behalf of the Trust, has agreed, on the terms and conditions contained herein, to purchase from the Depositor the Specified Mortgage Loans; NOW, THEREFORE, in consideration of the mutual promises contained herein and other good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged), the parties agree as follows: 1. Assignment and Assumption (a)On and as of the date hereof, MSMCH hereby sells, assigns and transfers to the Depositor all of its right, title and interest in the Specified Mortgage Loans and all rights and obligations related thereto as provided under the Sale and Servicing Agreement to the extent relating to the Specified Mortgage Loans, the Depositor hereby accepts such assignment from MSMCH (the “First Assignment and Assumption”), and the Seller and the Servicer hereby acknowledge the First Assignment and Assumption. MSMCH specifically reserves and does not assign to the Depositor hereunder any and all right, title and interest in, to and under and all obligations of MSMCH with respect to any Mortgage Loans subject to the Sale and Servicing Agreement which are not the Specified Mortgage Loans. (b)On and as of the date hereof, immediately after giving effect to the First Assignment and Assumption, the Depositor hereby sells, assigns and transfers to the Trustee, on behalf of the Trust, all of its right, title and interest in the Specified Mortgage Loans and all rights and obligations related thereto as provided under the Sale and Servicing Agreement to the extent relating to the Specified Mortgage Loans, and the Trustee, on behalf of the Trust, hereby accepts such assignment from the Depositor (the “Second Assignment and Assumption”), and the Seller and the Servicer hereby acknowledge the Second Assignment and Assumption. (c)On and as of the date hereof, MSMCH represents and warrants to the Depositor and the Trustee that MSMCH has not taken any action that would serve to impair or encumber the respective ownership interests of the Depositor and the Trustee in the Specified Mortgage Loans since the date of MSMCH’s acquisition of the Specified Mortgage Loans. 2. Recognition of Trustee (a)From and after the date hereof, both MSMCH and the Seller shall note the transfer of the Specified Mortgage Loans to the Trustee, in their respective books and records and shall recognize the Trustee, on behalf of the Trust, as of the date hereof, as the owner of the Specified Mortgage Loans. It is the intention of the Seller, the Servicer, the Depositor, the Trustee and MSMCH that this Assignment shall be binding upon and inure to the benefit of the Depositor, the Trustee and MSMCH and their respective successors and assigns. (b)Without in any way limiting the foregoing, the parties confirm that this Assignment includes the rights relating to amendments or waivers under the Sale and Servicing Agreement.Accordingly, the right of MSMCH to consent to any amendment of the Sale and Servicing Agreement and its rights concerning waivers as set forth in Section 24 of the Sale and Servicing Agreement shall be exercisable, to the extent any such amendment or waiver affects the Specified Mortgage Loans or any of the rights under the Sale and Servicing Agreement with respect thereto, solely by the Trustee as assignee of MSMCH. (c)It is expressly understood and agreed by the parties hereto that (i) this Assignmentis executed and delivered by LaSalle Bank National Association, not individually or personally but solely on behalf of the Trust, as the Assignee, in the exercise of the powers and authority conferred and vested in it, as Trustee, pursuant to the Pooling and Servicing Agreement dated as of the date hereof (the “Pooling and Servicing Agreement”) among the Depositor, Wells Fargo Bank, National Association, as securities administrator (the “Securities Administrator”) and master servicer (the “Master Servicer”), and the Trustee, (ii) each of the representations, undertakings and agreements herein made on the part of Assignee is made and intended not as personal representations, undertakings and agreements by LaSalle Bank National Association but is made and intended for the purpose of binding only theTrust , (iii) nothing herein contained shall be construed as creating any liability for LaSalle Bank National Association, individually or personally, to perform any covenant (either express or implied) contained hereinand (iv) under no circumstances shall LaSalle Bank National Association be personally liable for the payment of any indebtedness or expenses of theTrust, or be liable for the breach or failure of any obligation, representation, warranty or covenant made or undertaken by theTrust under this Assignmentand (v) all recourse for any payment liability or other obligation of the Assignee shall be had solely to the assets of the Trust. (d)From and after October 31, 2007 (the “Closing Date”), the Seller and the Servicer shall and do hereby recognize that the Depositor will transfer the Specified Mortgage Loans and assign its rights and obligations under the Sale and Servicing Agreement (solely to the extent set forth herein) and this Assignment to the Trust created pursuant to the Pooling and Servicing Agreement.The Seller and the Servicer hereby acknowledge and agree that from and after the Closing Date (i)the Trust will be the owner of the Specified Mortgage Loans, (ii)they shall look solely to the Trust for performance of any obligations of the Assignor insofar as they relate to the Specified Mortgage Loans, (iii)except as provided in the preceding paragraph, the Trust (including the Trustee and the Master Servicer acting on the Trust’s behalf) shall have all the rights and remedies available to the Depositor, insofar as they relate to the Specified Mortgage Loans, under the Sale and Servicing Agreement (as modified by Section 5 below), including, without limitation, the enforcement of the document delivery requirements set forth in Section11 of the Sale and Servicing Agreement, and shall be entitled to enforce all of the respective 2 obligations of the Seller and the Servicer thereunder insofar as they relate to the Specified Mortgage Loans, and (iv)all references to the Purchaser, the Custodian or the Bailee under the Sale and Servicing Agreement insofar as they relate to the Specified Mortgage Loans, shall be deemed to refer to the Trust (including the Trustee and the Master Servicer acting on the Trust’s behalf).Such rights will include, without limitation, the right to terminate the Servicer, as servicer, under the Sale and Servicing Agreement upon the occurrence of an event of default thereunder, the right to receive all remittances required to be made by the Servicer under the Sale and Servicing Agreement, the right to receive all monthly reports and other data required to be delivered by the Servicer under the Sale and Servicing Agreement, the right to examine the books and records of the Servicer to the extent provided in the Sale and Servicing Agreement, indemnification rights and the right to exercise certain rights of consent and approval relating to actions taken by Assignor.None of the Purchaser, the Seller nor the Servicer shall amend or agree to amend, modify, waive, or otherwise alter any of the terms or provisions of the Sale and Servicing Agreement which amendment, modification, waiver or other alteration would in any way affect the Specified Mortgage Loans or the Seller’s or the Servicer’s performance under the Sale and Servicing Agreement with respect to the Specified Mortgage Loans without the prior written consent of the Master Servicer.The Servicer shall make all distributions under the Servicing Agreement to the Master Servicer by wire transfer of immediately available funds to: Wells Fargo Bank, National Association ABA Number:121-000-248 Account Name:Corporate Trust Clearing Account number:3970771416 For further credit to:53183200, MSM 2007-14AR The Servicer shall deliver all reports required to be delivered under the Servicing Agreement to the Master Servicer at the following address: Wells Fargo Bank, National Association 9062 Old Annapolis Road Columbia, Maryland 21045 Attention: Client Manager, MSM 2007-14AR Office Number:(410) 884-2000 Telecopier: (410) 715-2380 3. Representations and Warranties (a)The Depositor represents and warrants that it is a sophisticated investor able to evaluate the risks and merits of the transactions contemplated hereby, and that it has not relied in connection therewith upon any statements or representations of the Seller or MSMCH other than those contained in the Sale and Servicing Agreement or this Assignment. (b)Each of the parties hereto represents and warrants that it is duly and legally authorized to enter into this Assignment. (c)Each of the Depositor, MSMCH, the Servicer and the Seller represents and warrants that this Assignment has been duly authorized, executed and delivered by it and (assuming due authorization, execution and delivery thereof by each of the other parties hereto) constitutes its legal, valid and binding obligation, enforceable against it in accordance with its terms, except as such enforcement may be limited by bankruptcy, insolvency, reorganization or other similar laws affecting the enforcement of creditors’ rights generally and by general equitable principles (regardless of whether such enforcement is considered in a proceeding in equity or at law). 3 (d)The Seller and Servicer hereby restates, as of the Closing Date, the representations and warranties set forth in Sections 7.01 and 7.02 of the Sale and Servicing Agreement, with respect to each of the Specified Mortgage Loans that were sold by it under the Sale and Servicing Agreement, to and for the benefit of the Depositor, the Securities Administrator, the Trustee and the Trust, and by this reference incorporates such representations and warranties herein, as of such Closing Date; provided, however, that instead of the representation and warranty set forth in Subsection 7.02(b), the Seller hereby represents and warrants that as of the Closing Date, none of the Specified Mortgage Loans is contractually past due by more than 30 days. 4. Remedies for Breach of Representations and Warranties The Seller and Servicer hereby acknowledges and agrees that the remedies available to the Depositor, MSMCH, the Master Servicer and the Trust (including the Trustee acting on the Trust’s behalf) in connection with any breach of the representations and warranties made by the Seller and Servicer set forth in Section 3 hereof shall be as set forth in Subsection 7.03 of the Sale and Servicing Agreement as if they were set forth herein (including without limitation the repurchase and indemnity obligations set forth therein). 5. Amendments to Sale and Servicing Agreement The parties to this Assignment hereby agree to amend the Sale and Servicing Agreement solely with respect to the Specified Mortgage Loans as follows: (a) The following definitions are inserted to Section 1 of the Sale and Servicing Agreement: Eligible Account:Any of (i) an account or accounts maintained with a federal or state chartered depository institution or trust company that is an Eligible Institution, the short-term unsecured debt obligations of which (or, in the case of a depository institution or trust company that is the principal subsidiary of a holding company, the debt obligations of such holding company) have the highest short-term ratings of each Rating Agency at the time any amounts are held on deposit therein, or (ii)a trust account or accounts maintained with the corporate trust department of a federal depository institution or state-chartered depository institution subject to the regulations regarding fiduciary funds on deposit similar to Title 12 of the U.S. Code of Federal Regulations Section 9.10(b) which, in either case, has corporate trust powers and is acting in its fiduciary capacity, or (iii) any other account acceptable to each Rating Agency, as evidenced by a signed writing delivered by each Rating Agency. Eligible Accounts may bear interest, and may include, if otherwise qualified under this definition, accounts maintained with the Trustee, the Paying Agent, the Securities Administrator or the Master Servicer. Eligible Institution:An institution having the highest short-term debt rating, and one of the two highest long-term debt ratings of the Rating Agencies or the approval of the Rating Agencies.Upon a downgrade in the rating of an Eligible Institution at which an Eligible Account is held below the required ratings set forth in the definition of Eligible Account, within 30 days of such downgrade, such account will be transferred to an account meeting the requirements of the definition of Eligible Account; provided, however, that this transfer requirement may be waived by the applicable Rating Agency. Rating Agency:Any of Standard & Poor’s, Moody’s Investors Service, Inc. or Fitch, Inc. or any successors thereto, rating one or more classes of certificates issued by the Trust. 4 (b)The following definitions in Section 1 of the Sale and Servicing Agreement are amended and restated in their entirety as follows: Permitted Investments:At any time, any one or more of the following obligations and securities: (i)obligations of the United States or any agency thereof, provided that such obligations are backed by the full faith and credit of the United States; (ii)general obligations of or obligations guaranteed by any state of the United States or the District of Columbia receiving the highest long-term debt rating of each Rating Agency, or such lower rating as shall not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency; (iii)commercial or finance company paper which is then receiving the highest commercial or finance company paper rating of each Rating Agency rating such paper, or such lower rating as shall not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency; (iv)certificates of deposit, demand or time deposits, or bankers’ acceptances issued by any depository institution or trust company incorporated under the laws of the United States or of any state thereof and subject to supervision and examination by federal and/or state banking authorities, provided that the commercial paper and/or long-term unsecured debt obligations of such depository institution or trust company (or in the case of the principal depository institution in a holding company system, the commercial paper or long-term unsecured debt obligations of such holding company, but only if Moody’s is not the applicable Rating Agency) are then rated one of the two highest long-term and the highest short-term ratings of each Rating Agency for such securities, or following a downgrade, withdrawal, or suspension of such institution’s rating, each account should promptly (and in any case within not more than 10 calendar days) be moved to a qualifying institution or to one or more segregated trust accounts in the trust department of such institution, if permitted unless such lower ratings as shall not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency; (v) guaranteed reinvestment agreements issued by any bank, insurance company or other corporation acceptable to the Rating Agencies at the time of the issuance of such agreements, as evidenced by a signed writing delivered by each Rating Agency; (vi)repurchase obligations with respect to any security described in clauses (i) and (ii) above, in either case entered into with a depository institution or trust company (acting as principal) described in clause (iv) above; (vii)securities (other than stripped bonds, stripped coupons or instruments sold at a purchase price in excess of 115% of the face amount 5 thereof) bearing interest or sold at a discount issued by any corporation incorporated under the laws of the United States or any state thereof which, at the time of such investment, have one of the two highest ratings of each Rating Agency (except if the Rating Agency is Moody’s, such rating shall be the highest commercial paper rating of Moody’s for any such series), or such lower rating as shall not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency; (viii)interests in any money market fund which at the date of acquisition of the interests in such fund and throughout the time such interests are held in such fund has the highest applicable rating by each Rating Agency rating such fund or such lower rating as shall not result in a change in the rating then assigned to the Certificates by each Rating Agency, as evidenced by a signed writing delivered by each Rating Agency, including funds for which the Trustee, the Master Servicer, the Securities Administrator or any of its Affiliates is investment manager or adviser; (ix)short-term investment funds sponsored by any trust company or national banking association incorporated under the laws of the United States or any state thereof which on the date of acquisition has been rated by each applicable Rating Agency in their respective highest applicable rating category or following a downgrade, withdrawal, or suspension of such institution’s rating, each account should promptly (and in any case within not more than 10 calendar days) be moved to a qualifying institution or to one or more segregated trust accounts in the trust department of such institution, if permitted unless such lower rating as shall not result in a change in the rating then specified stated maturity and bearing interest or sold at a discount acceptable to each Rating Agency as shall not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency; and (x)such other investments having a specified stated maturity and bearing interest or sold at a discount acceptable to the Rating Agencies as shall not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency; provided, that no such instrument shall be a Permitted Investment if (i) such instrument evidences the right to receive interest only payments with respect to the obligations underlying such instrument or (ii) such instrument would require the Depositor to register as an investment company under the Investment Company Act of 1940, as amended. Servicing Fee Rate:With respect to each Adjustable Rate Mortgage Loan, 0.25% per annum. (c) Section 11.01 of the Sale and Servicing Agreement is hereby amended as follows: (1)to remove requiring the consent of the Purchser prior to the modification, in accordance with Accepted Servicing Practices, of any Mortgage 6 Loan that is in default or with respect to which a default is reasonable foreseeable; and (2)to require the Servicer to provide prior written notice to the Depositor and to the Master Servicer of any changes it intends to make to its policies and practices related to the modifications of Mortgage Loans prior to its implementation thereof. (d) The following is inserted after the first sentence of Subsection 11.04: The Custodial Account shall be a Eligible Account. (e)
